OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden Hours per response 14.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Dover Saddlery, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 260412101 (CUSIP Number) Glenhill Advisors, LLC 598 Madison Avenue 12th Floor New York, New York 10022 Tel. (646) 432-0600 With a copy to: Stephen P. Wink, Esq. Cahill/Wink LLP 5 Penn Plaza 23rd Floor New York, NY 10001 (646) 378-2105 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 14, 2007 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Page 1 of 11 pages CUSIP No. 260412101 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Advisors, LLC 13-4153005 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[ ] 6 Citizen or Place of Organization Delaware Number of7Sole Voting Power918,983 Shares Beneficially8Shared Voting Power0 Owned by Each9Sole Dispositive Power 918,983 Reporting Person With: 10Shared Dispositive Power 0 11 Aggregate Amount Beneficially Owned by Each Reporting Person 918,983 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 18.1% 14 Type of Reporting Person (See Instructions) HC Page2 of 11 pages CUSIP No. 260412101 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenn J. Krevlin 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[ ] 6 Citizen or Place of Organization United States Number of7Sole Voting Power918,983 Shares Beneficially8Shared Voting Power0 Owned by Each9Sole Dispositive Power918,983 Reporting Person With: 10Shared Dispositive Power 0 11 Aggregate Amount Beneficially Owned by Each Reporting Person 918,983 12Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 18.1% 14 Type of Reporting Person (See Instructions) IN, HC Page3 of 11 pages CUSIP No. 260412101 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Capital Management, LLC 13-4146739 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[ ] 6 Citizen or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power918,983 Owned by Each9Sole Dispositive Power 0 Reporting Person With: 10Shared Dispositive Power 918,983 11 Aggregate Amount Beneficially Owned by Each Reporting Person 918,983 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 18.1% 14 Type of Reporting Person (See Instructions) IA, HC Page4 of 11 pages CUSIP No. 260412101 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill CapitalLP 13-4149785 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[ ] 6 Citizen or Place of Organization Delaware Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power589,685 Owned by Each9Sole Dispositive Power 0 Reporting Person With: 10Shared Dispositive Power 589,685 11 Aggregate Amount Beneficially Owned by Each Reporting Person 589,685 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 11.6% 14 Type of Reporting Person (See Instructions) PN Page5 of 11 pages CUSIP No. 260412101 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Capital Overseas GPLtd. 98-0426124 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[ ] 6 Citizen or Place of Organization Cayman Islands Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power329,298 Owned by Each9Sole Dispositive Power 0 Reporting Person With: 10Shared Dispositive Power 329,298 11 Aggregate Amount Beneficially Owned by Each Reporting Person 329,298 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 6.5% 14 Type of Reporting Person (See Instructions) IA, HC Page6 of 11 pages CUSIP No. 260412101 1 Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Glenhill Capital Overseas Master FundL.P. 98-0426132 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[X] 3 SEC Use Only 4 Source of Funds (See Instructions) WC 5 Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e)[ ] 6 Citizen or Place of Organization Cayman Islands Number of7Sole Voting Power0 Shares Beneficially8Shared Voting Power329,298 Owned by Each9Sole Dispositive Power 0 Reporting Person With: 10Shared Dispositive Power 329,298 11 Aggregate Amount Beneficially Owned by Each Reporting Person 329,298 12 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)[ ] 13 Percent of Class Represented by Amount in Row (11) 6.5% 14 Type of Reporting Person (See Instructions) PN Page7 of11 pages Item 1Security and Issuer The class of equity to which this statement relates is the common stock,par value $0.0001 per share (the “Common Stock”), ofDover Saddlery, Inc. (the “Company”),which has its principal offices at: Great Road Littleton, MA 01460 Item 2Identity and Background The names of the persons filing this statement areGlenhill Advisors, LLC, a Delaware limited liability company, Glenn J. Krevlin, a citizen of the United States, Glenhill Capital Management, LLC, a Delaware limited liability company,Glenhill Capital LP, a Delaware limited partnership,Glenhill Capital OverseasGP Ltd., a Cayman Islands exempted company, and Glenhill Capital Overseas Master FundL.P., a Cayman Islands limited partnership (each, a "Reporting Person"). Glenhill Advisors, LLC and Glenhill Capital Management, LLC, and Glenhill Capital Overseas GPLtd. areengaged in the business of investment management, and Glenhill Capital LP and Glenhill Capital OverseasMaster FundL.P. areengaged in the investment and trading of a variety of securities and financial instruments. Glenn J. Krevlin is the managing member and control person of Glenhill Advisors, LLC. Glenhill Advisors, LLC is the managing member of Glenhill Capital Management, LLC. Glenhill Capital Management, LLC is the general partner and investment advisor of Glenhill Capital LP, a security holder of the Company and sole shareholder ofGlenhill Capital Overseas GPLtd.Glenhill Capital Overseas GPLtd. is general partner of Glenhill Capital Overseas Master FundL.P., a security holder of the Company. The address of the principal business and principal office of each of the Reporting Persons and the other entities mentioned in the previous paragraph is 598 Madison Avenue, 12th Floor, New York, New York 10022. During the last five years, none of the Reporting Persons nor the other entities mentioned in this Item 2 have been (a) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (b) a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. Item 3Source and Amount of Funds or Other Consideration The Reporting Persons acquired and hold the918,983 shares of Common Stock to which this Statement relatesas follows: (a) Glenhill Capital LP acquired754,816 shares of Common Stock on the open marketon November 17, 2005 for a total consideration of $7,548,160.Between March 27, 2007 and June 14, 2007, Glenhill Capital LP sold102,104 shares of Common Stock on the open marketand, on January 1,2007,Glenhill Capital LP transferred 63,027shares of Common Stock to Glenhill Capital Overseas Master FundL.P., resulting in net holdings by Glenhill Capital LP of 589,685 shares of Common Stock. (b) Glenhill Capital Overseas Master FundL.P. acquired323,184 shares of Common Stock on the open market onNovember 17, 2005 for a total consideration of $3,231,840. Between March 27, 2007 and June 14, 2007, Glenhill Capital Overseas Master FundL.P. sold 56,913 shares of Common Stock on the open market and, on January 1, 2007, Glenhill Capital LP transferred 63,027 shares of Common Stock to Glenhill Capital Overseas Master Fund L.P., resultingin net holdings by Glenhill Capital Overseas Master FundL.P., of 329,298 shares of Common Stock. The above amounts of total consideration include any commissions incurred in making the investments. The source of these funds was the investment capital of the Reporting Persons, which may, at any given time, include margin loans made bybrokerage firms in the ordinary course of business. Page8 of 11 pages Item 4Purpose of Transaction All the shares of Common Stock reported herein were acquired for investment purposes, and were originally acquired without the purpose or effect of changing or influencing control of the Company. The ReportingPersons review on a continuing basis the investment in the Company. Based on such review and depending on the price and availability of the Company's securities, the Reporting Persons may acquire, or cause to be acquired, additional securities of the Company, in the open market or otherwise, dispose of, or cause to be disposedof, securities of the Company, in the open market or otherwise, at any time, or formulate other purposes, plans or proposals regarding the Company or any of its securities, to the extent deemed advisable in light of general investment and policies of the Reporting Persons, the Company's business, financial condition and operating results, general market and industry conditions or other factors. As part of the ongoing evaluation of this investment and investment alternatives, the Reporting Persons and their affiliates may consider any or all of the following: (a) the acquisition by any person of additional securities of the Company, or the disposition of securities of the Company; (b) an extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Company or any of its subsidiaries; (c) a sale or transfer of a material amount of assets of the Company or any of its subsidiaries; (d) any change in the present board of directors or management of the Company, including plans or proposals to change the number or term of directors or to fill any existing vacancies on the board of directors; (e) any material change in the present capitalization or dividend policy of the Company; (f) any other material change in the Company's business or corporate structure; (g) changes in the Company's charter or bylaws or other actions which may impede the acquisition of control of the Company by any person; (h) causing a class of securities of the Company to be delisted from a national securities exchange or to cease to be authorized to be quoted in an inter-dealer quotation system of a registered national securities association; (i) causing a class of equity securities of the Company to become eligible for termination of registration pursuant to Section 12(g)(4) of the Securities Exchange Act of 1934, as amended; or (j) any action similar to any of those enumerated above. In addition, from time to time, the Reporting Persons and their affiliates may hold discussions with the Company regarding thematters describedinsubparagraphs (a) through (j) above. Item 5Interest in Securities of the Issuer (a)As of the close of business onJune 14, 2007, Glenn J. Krevlin, Glenhill Advisors, LLC, and Glenhill Capital Management, LLC were the beneficial owners of 918,983 shares of Common Stock, which constitute in the aggregate 18.1% of the outstanding shares of Common Stock of the Companybased on 5,074,344 shares of Common Stock outstanding, as reported inthe Form 10-Q for thequarterly period endingMarch 31, 2007 filed by the Company. As of the close of business onJune 14, 2007, Glenhill Capital LP was the beneficial owner of 589,685 shares of Common Stock, which constitute in the aggregate 11.6% of the outstanding shares of Common Stock of the Companybased on 5,074,344 shares of Common Stock outstanding pursuant to the Form 10-Q for the quarterlyperiod ending March 31, 2007filed by the Company. As of the close of business onJune 14, 2007, Glenhill Capital Overseas GPLtd. and Glenhill Capital Overseas Master FundL.P. werethe beneficial owners of329,298 shares of Common Stock,which constitute in the aggregate6.5% of the outstanding shares of Common Stock of the Companybased on 5,074,344shares of Common Stock outstanding, as reported in the Form 10-Q for thequarterly period endingMarch 31, 2007 filed by the Company. (b) Each of Glenn J. Krevlin and Glenhill Advisors, LLC has the sole power to vote, direct the voting of, dispose of and direct the disposition of the Common Stock owned by it as described in Item 5(a) above. Each of Glenhill Capital Management, LLC,Glenhill Capital LP, Glenhill Capital Overseas GPLtd. and Glenhill Capital Overseas Master FundL.P. has shared power to vote, direct the vote of, dispose of and direct the disposition of the Common Stock owned by it as described in Item 5(a) above. Such power is shared with Glenhill Advisors, LLC and Glenn J. Krevlin. (c)Transactions in the Common Stock by the Reporting Persons effected in the last 60 days are as set forth in the table below.Allsuch trades were made in open market transactions. Page9 of 11 pages Entity Trade Date Activity Quantity Average Price Glenhill Capital LP 04/23/07 SELL 80 8.075 Glenhill Capital Overseas Master Fund L.P. 04/23/07 SELL 45 8.075 Glenhill CapitalLP 04/24/07 SELL 1,099 8.1011 Glenhill Capital Overseas Master FundL.P. 04/24/07 SELL 614 8.1011 Glenhill Capital LP 04/25/07 SELL 1,284 8.0161 Glenhill Capital Overseas Master FundL.P. 04/25/07 SELL 717 8.0161 Glenhill Capital LP 05/04/07 SELL 1,354 8.6 Glenhill Capital Overseas Master FundL.P. 05/04/07 SELL 756 8.6 Glenhill Capital LP 05/16/07 SELL 569 8.4775 Glenhill Capital Overseas Master FundL.P. 05/16/07 SELL 319 8.4775 Glenhill Capital LP 06/14/07 SELL 87,285 7.5 Glenhill Capital Overseas Master FundL.P. 06/14/07 SELL 48,600 7.5 (d)The Reporting Persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Common Stock owned by them. (e)Not Applicable. Item 6Contracts, Arrangements, Understandings or Relationships withRespect to Securities of the Issuer None. Item 7Material to be Filed as Exhibits None. Page10 of 11 pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. DATE:June19, 2007 GLENHILL ADVISORS, LLC By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin Title:Managing Member By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin GLENHILL CAPITAL MANAGEMENT, LLC By: GLENHILL ADVISORS, LLC Managing Member By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin Title:Managing Member GLENHILL CAPITALLP By: GLENHILL CAPITAL MANAGEMENT, LLC General Partner By: GLENHILL ADVISORS, LLC Managing Member By: /s/ GLENN J. KREVLIN Name: Glenn J. Krevlin Title: Managing Member GLENHILL CAPITAL OVERSEAS GPLTD. By: GLENHILL CAPITAL MANAGEMENT, LLC Sole Shareholder By: GLENHILL ADVISORS, LLC Managing Member By: /s/ GLENN J. KREVLIN Name:Glenn J. Krevlin Title: Managing Member GLENHILL CAPITAL OVERSEAS MASTER FUNDL.P. By: GLENHILL CAPITAL OVERSEAS GPLTD. General Partner By: GLENHILL ADVISORS, LLC Managing Member By:/s/ GLENN J. KREVLIN Name: Glenn J. Krevlin Title: Managing Member Page11 of 11 pages
